Cobb, P. J.
(After stating the facts.)
The plaintiff was certainly entitled to use his mileage book for the purpose of transportation to the last station at which the train was scheduled or accustomed to stop, embraced within the number of miles remaining in the book. According to the averments in the petition this station was Marshallville. He intended to go to Smithville; a station much further on; and thought he had mileage sufficient for that purpose. He was mistaken. But even if he had not labored under this misapprehension, he could not have secured a ticket at Fort Yalley from Marshallville to Smithville in order to complete his journey. The plaintiff was rightfully on the train, therefore, from Fort Yalley to Marshall-ville; and the question is whether he used reasonable diligence to secure a ticket after Marshallville was reached. The conductor was under no obligation to delay the train at Marshallville for the purpose of allowing him to secure a ticket. Neither rwas the ticket agent at Marshallville under any obligation to keep the ticket-office open for the sale of tickets while the train was standing at the station, if Marshallville was a point at which the agent was authorized to close the ticket office during such time. But whether Marshallville was a point at which the agent was authorized to close his office is immaterial; for it distinctly appears that the ticket-office was open and the agent refused to sell the ticket immediately upon demand, for the reason that he was engaged in business connected with the express company. The agent did not place his refusal to sell the ticket upon the ground that the time for selling tickets for that train had expired, but expressed a willingness to sell the ticket and delayed the sale simply for the reason that he was temporarily engaged with other matters. If the time that the train was at the station was sufficient for the plaintiff to have purchased a ticket if the agent had been at his place as ticket agent, the failure of the plaintiff to secure a ticket from Marshallville to Smithville was not his fault, but was the fault of the company. If when the train reached Marshallville the ticket-office was closed, and properly closed, the conductor would have had the right, when the plaintiff re-entered the train, to demand of him four cents per mile. But if the ticket-office *638was open, and the failure to procure the ticket was due to the refusal of the agent to sell a ticket because engaged in other business, especially when such other business was- not connected with the business of the railroad companjr, the conductor, upon being informed of the circumstances which caused the failure to procure the ticket, had no authority to demand more than three' cents per mile. A prospective passenger must use due diligence, according to all the circumstances of the case, to procure a ticket before boarding a train, or rest content to pay the additional charge imposed upon those who ride without tickets. But when such diligence has been used, the right of the conductor to make the additional charge does not exist. The plaintiff had the right to ride from Fort Valley to Smithville upon a ticket purchased from Fort Valley at three cents per mile for the entire distance. He had a right to ride from Fort Valley to Smithville upon two tickets; •one purchased' at Fort Valley to carry him to Marshallville and the other at Marshallville to carry him to Smithville. If he boarded .the train at Fort Valley with a ticket there purchased from Fort Valley to Marshallville, he took the chances of being able to purchase a ticket from Marshallville to Smithville while the train was standing at the station; and if, through no fault of the railroad company, he failed to' secure a ticket at Marshallville, he must rest content to pay the additional charge. When he boarded the train at Fort Valley with his mileage book, he was in the same position as if he had bought a ticket from Fort Valley to Marshallville. His journey was really divided into two parts. His right to transportation from Fort Valley to Marshallville was complete and undenied. His right to transportation from Marshallville to Smithville at the ticket rate depended upon whether the ticket-office was open at Marshallville and he exercised due diligence in endeavoring to buy a ticket- and failed from no want of diligence on his part. This case is very similar to the case of Georgia Railroad Co. v. Murden, 83 Ga. 753, 86 Ga. 434. In that case the plaintiff boarded the train at Robinson, a flag station, to go to Augusta, and the conductor demanded four cents per mile for the entire distance, and there was a controversy between the plaintiff and the conductor as to whether a passenger who boarded a train at a flag station could be charged more than three cents per mile. The conductor Anally told the plaintiff that if he *639would pay him four cents' per mile to Crawfordville, and there leave the train and board it again, he could ride the remainder of the. distance for three cents per mile. It seems that there was a rule of the company which authorized a conductor to accept a cash fare of .three cents per mile on night trains when an office was closed. * The plaintiff left the train at Crawfordville and attempted to purchase a ticket, but the office was closed. When he re-entered the train the conductor demanded four cents per mile notwithstanding the fact that the office was closed, and upon the refusal of the plaintiff to pay this amount he was ejected from the train. The only difference between that case and this is that’ in that case the office was closed and no tickets were being sold, while in the present ease the office was open but the agent refused to sell the ticket until he had transacted other business. So far as the diligence of the passenger was concerned, it was the same in each case. Each did all that reasonable diligence required. The passenger in the first instance went to the ticket-office and found it closed, and the passenger in this ease went to the ticket-office and found it open but no one there to sell the ticket. This case is, in principle, controlled by the ruling in the Mur den case above cited. The court erred in granting a nonsuit.

Judgment reversed.


All the Justices concur.